Case 2:20-cv-00180-JLB-MRM Document 29-15 Filed 05/18/20 Page 1 of 3 PageID 465




                EXHIBIT 15
   Case 2:20-cv-00180-JLB-MRM Document 29-15 Filed 05/18/20 Page 2 of 3 PageID 466



   5 'ABSOLUTELY' GUILTY Prosecutor has no regrets in jogger rape convictions
                                                      Daily News (New York)
                                    November 25, 2002, Monday, SPORTS FINAL EDITION


Copyright 2002 Daily News, L.P.

Section: NEWS;; FRONT PAGE
Length: 625 words
Byline: By DAVE GOLDINER DAILY NEWS STAFF WRITER

Body
The famed sex crimes prosecutor who led the probe that nailed five teens in the Central Park jogger rape told the Daily News
yesterday she is certain that the men took part in the shocking attack.

Linda Fairstein - speaking out for the first time on the 13-year-old case - said new evidence that has raised doubts about the
teens' convictions doesn't mean they're innocent.

Asked if she still believes the five participated in the attack on the jogger, Fairstein replied, "Absolutely."

They were part of "the pack that saw the jogger, attacked her with a pipe and began to physically assault her as well as sexually
assault her," she said in an interview with The News.

Fairstein, who retired last winter after 30 years as a prosecutor, said the recent claim by convicted rapist Matias Reyes that he
raped the jogger alone does not vindicate the five men convicted for the attack.

"I welcome knowing who the main assailant was," said Fairstein. "But I find his story about acting alone completely
incredible."

"I think most of them [the five convicted defendants] ran off before the completion of the attack. My view is that Reyes is the
only one who did complete it."

Fairstein also insisted to The News that cops and prosecutors had handled the case fairly all those years ago.

She called claims that there had been a conspiracy to pressure the youths into confessing to something they didn't do

"ludicrous."

A multiracial team of 30 top detectives worked the case and gleaned remarkably similar tales from each of the defendants,
Fairstein pointed out.

"Some of them were among the best and most experienced detectives I ever worked with in this city," she said. "We were there
to do the right thing."

Fairstein's former boss, Manhattan District Attorney Robert Morgenthau, and the NYPD are reexamining the case in separate
investigations after DNA evidence directly linked Reyes to the rape.

Law enforcement sources said Police Commissioner Raymond Kelly ordered the separate police probe because Morgenthau's
office had ignored the NYPD's findings.

The district attorney must inform a judge by Dec. 5 whether he will move to vacate the convictions of the five defendants - who
are trying to clear their names after spending years in prison.
   Case 2:20-cv-00180-JLB-MRM Document 29-15 Filed 05/18/20 Page 3 of 3 PageID 467




                       5 'ABSOLUTELY' GUILTY Prosecutor has no regrets in jogger rape convictions

Fairstein said she understands that Reyes' confession and the new DNA evidence may be grounds for tossing out the
convictions. But she said it still doesn't mean Reyes acted alone and the other five men are innocent. "I just happen to
disbelieve it," Fairstein said.

The former prosecutor made her comments to The News as The New Yorker magazine prepared to publish an interview with
her in its issue that hits newsstands today.

"I don't think there is a question in the minds of anyone present during the interrogation process that these five men were
participants . . . in the attack on the jogger," she told The New Yorker.

Fairstein, who also has penned five crime novels, said she still counts the jogger case as one of the high points of her
distinguished career.

Even after her retirement, Fairstein has worked behind the scenes to push Morgenthau's office to stand by the convictions, the
Daily News reported last month. A rival bloc in the district attorney's office wants to vacate the convictions because of the new
evidence.

Five teens - Khary Wise, Antron McCray, Kevin Richardson, Raymond Santana and Yusef Salaam - served lengthy prison
sentences for the crime.

City Councilman Bill Perkins (D-Harlem), who has led the suspects' fight to clear their names, called Fairstein's comments
about the case "self-serving."

"She should accept some accountability and responsibility, as opposed to arrogantly asserting that nothing was done wrong,"
Perkins said.



Graphic


Matias Reyes CRAIG WARGA UNSWAYED Retired prosecutor Linda Fairstein remains convinced teens she helped
convict were part of jogger attack.


Load-Date: November 25, 2002


  End of Document
